DETAILED ACTION
	This Office action is responsive to communication received 12/10/2021 – Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-9, 12-14 and 19 remain pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-9, 12-14 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However, upon further consideration, with attention to the CIP status of this instant application, the following new ground(s) of rejection(s) are being set forth herein below.  
	FOLLOWING IS AN ACTION ON THE MERITS:
Specification - Objection
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1, lines 19 and 20 require “the first material comprises a first metallic alloy; the second material comprises a second metallic alloy”.  Here, the specification at paragraph [0061] states that “[i]n other embodiments, the first material can comprise other metals, plastics or composite materials” (emphasis added).  Subsequently, at paragraph [0080], the specification continues by again stating “[i]n other embodiments, the first material can comprise other metals, plastics or composite materials” (emphasis added).  There is nothing in the specification setting forth the language a first metallic alloy for the first material nor a second metallic alloy for the second material.  

Claim Objections – Minor
Claims 1, 3, 4, 5 and 6 are objected to because of the following informalities:  The term “MegaPascals” should simply be drafted as --megapascals--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-14 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Stokke (US PUBS 2015/0126305).
This current continuation-in-part application (CIP), in order to obtain the benefit of any earlier-filed application(s), must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  The disclosures of the prior-corresponding to US PUBS 2015/0126305).  For example, the parent applications disclose iron, steel and titanium as well as iron alloy, steel alloy and titanium alloy materials for the first and second materials.  However, the current, broader claim language “first metallic alloy” and “second metallic alloy” may very well encompass other materials such as, for example, an aluminum alloy, a copper alloy, a magnesium alloy or a nickel alloy.  Although the parent application serial no. 15/276,576 discloses that “the first material can comprise other metals, plastics or composite materials”, this statement is not sufficient to provide adequate support under 35 U.S.C. §112(a) for the now-claimed a “first metallic alloy” and a “second metallic alloy”.  Moreover, the earliest-filed parent application serial no. 14/072,190, with the exception of mentioning a metal wood-type golf club head, provides no disclosure whatsoever of a “first metallic alloy” and a “second metallic alloy”.  Thus, for purposes of interpreting the claims and applying the prior art, the effective filing date of independent claim 1, as well as dependent claims 2-9, 12-14 and 19, is the actual filing date of this CIP, which is 06/26/2020.  
As to claim 1, Stokke shows a golf club head (100) comprising: a crown (108), a sole (109), a face (107) comprising a face insert (117); wherein a crown intersection (111) provides a smooth transition between the face (107) and the crown (108) and refers to a crown radius of the golf club head (100); wherein a sole intersection (112) comprises a smooth transitions 
As to claim 2, the yield strength ratio is greater than or equal to approximately 0.63.  See claim 2 of Stokke (‘305).
As to claim 3, the first yield strength is greater than or equal to approximately 1378 megapascals.  See claim 3 of Stokke (‘305). 
As to claim 4, the second yield strength is greater than or equal to 900 megapascals (i.e., paragraph [0058]).
As to claim 5, the first yield strength is greater than or equal to approximately 1655 megapascals (i.e., paragraph [0055]). 
As to claim 6, the second yield strength is greater than or equal to approximately 1000 megapascals (i.e., paragraph [0058]).
As to claim 7, the face portion consists essentially of the first material. See claim 8 of Stokke (‘305). 
As to claim 8, the support body comprises a crown support body; and the crown comprises the crown support body; and the crown support body consists essentially of the second material.  See claim 9 of Stokke (‘305). 
As to claim 9, the support body comprises a sole support body; and the sole comprises the sole support body; and the sole support body consists essentially of the second material.  See claim 10 of Stokke (‘305). 
As to claim 12, at least one of: the first material comprises one of iron, steel or titanium; the second material comprises one of iron, steel or titanium; or the face portion (113) comprises a face center, and a thickness of the face portion at the face center is less than or equal to approximately 0.2540 centimeter (i.e., paragraph [0136]).  Also, see claim 13 of Stokke (‘305). 
As to claim 13, the thickness of the face portion (113) at the face center is less than or equal to approximately 0.1905 centimeter (i.e., paragraph [0136]).  Also, see claim 14 of Stokke (‘305). 
As to claim 14, the golf club head comprises a wood-type golf club head. See claim 15 of Stokke (‘305). 
As to claim 19, the first material comprises substantially of C300 steel (i.e., paragraph [0062]); the second material comprises substantially of a 17-4 steel alloy (i.e., paragraph [0080]); and a yield strength ratio of the second yield strength to the first yield strength is greater than or equal to approximately 0.62 (i.e., see claim 19 of Stokke (‘305)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711